Citation Nr: 0939953	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a separate compensable rating for 
impairment of the eyes secondary to diabetes mellitus, to 
include diabetic retinopathy, bilateral cataracts and 
fluctuating visual acuity. 

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, including erectile dysfunction, diabetic 
retinopathy, bilateral cataracts and fluctuating visual 
acuity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Columbia, South Carolina 
in July 2009 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The issue of an increased rating for diabetes mellitus, to 
include noncompensable complications thereof, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's eye impairments secondary to diabetes mellitus 
are manifested by corrected distant visual acuity reported as 
no worse than 20/20 in the right eye and 20/30 in the left 
eye.  




CONCLUSION OF LAW

The criteria for a separate compensable evaluation for eye 
impairments secondary to diabetes mellitus, to include 
diabetic retinopathy, bilateral cataracts, and fluctuating 
visual acuity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.84a, 
Diagnostic code 6099-6028 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in November 2007, June 2008, and 
September 2008, the RO provided notice to the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of information and evidence necessary to substantiate the 
claim for an increased rating for diabetes mellitus, to 
include a separate compensable rating for diabetic 
retinopathy and cataracts.  These notice letters also 
described information and evidence that VA would seek to 
provide, and information and evidence that the Veteran was 
expected to provide in support of his claim.  

According to prior case law, adequate notice for an increased 
compensation claim also required, at a minimum, that VA 
notify a claimant that to substantiate his claim, the Veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
claimed condition, to include the effect that worsening has 
on his employability and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Also, if the Diagnostic Code 
under which the claimant was rated contained certain criteria 
such as a specific measurement or test result necessary to 
achieve a higher rating, VA was required to provide at least 
general notice of that requirement to the claimant.  The 
claimant must also be notified of the process by which a 
disability rating is determined.  Vazquez, supra. 

However, the U.S. Court of Appeals for the Federal Circuit 
recently vacated and remanded the Vazquez decision by the 
lower court.  Vazquez-Flores v. Shinseki, --- F.3d ----, 2009 
WL 2835434 (Sept. 4, 2009).  Specifically, the Federal 
Circuit held that 38 U.S.C.A. § 5103(a) does not require the 
notice of information and evidence necessary to substantiate 
a claim to be veteran-specific.  The court reasoned that 
generic notice in response to the "particular type of 
claim," i.e., a claim for an increased rating, is all that 
is required under its prior decisions.  The Federal Circuit 
further held that VA is not required to notify veterans of 
potential "daily life" evidence.  The court reasoned that, 
while "daily life" evidence may lead to evidence of 
impairment in earning capacity in some cases, the Veterans 
Claims Assistance Act and implementing regulations do not 
require such evidence for proper adjudication of an increased 
rating claim.  Ultimately, the Federal Circuit vacated the 
decision insofar as it requires VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  The Federal Circuit then remanded the case to the 
Court of Appeals for Veterans Claims for a determination of 
whether the notice provided to the claimant in Vazquez-Flores 
v. Peake satisfied the duty to notify in light of the 
modified analysis required.  Id.  

Due to the pending remand from the Federal Circuit, it 
remains uncertain as to what additional notice, if any, is 
now required under Vazquez-Flores v. Peake.  However, the 
Board finds that adequate notice was provided in relation to 
this Veteran's claim.  Specifically, a September 2008 
notification letter described the process by which disability 
ratings are assigned, and informed the Veteran of (1) the 
criteria under which cataracts and visual impairments are 
rated, (2) the need to submit evidence demonstrating the 
impact his disability has on his employment and daily life, 
and (3) examples of the types of medical and lay evidence 
that are relevant to his claim for an increased rating.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the January 2009 Statement of 
the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  In all, the 
duty to notify is fulfilled.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 

Disability Evaluation

The Veteran requests a higher evaluation for his service-
connected visual impairment secondary to diabetes mellitus.  
His eye disabilities are currently included within the 
existing evaluation for diabetes mellitus, as they have been 
determined to be a noncompensable complication thereof.  The 
Veteran now seeks to have his visual impairment separately 
rated.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the symptoms of the Veteran's 
service-connected vision impairments have remained relatively 
constant throughout the appellate period.  Thus, staged 
ratings are not necessary here. 

Service connection for bilateral eye impairments was 
established as of an August 2006 rating decision which 
expanded the definition of the Veteran's type 2 diabetes 
mellitus to include the complication of retinopathy.  A 
subsequent February 2008 rating decision further expanded the 
diabetes mellitus rating to include the Veteran's cataracts.  
The Veteran's diabetes mellitus, including these secondary 
eye disabilities, is currently rated as 20 percent disabling 
under DC 7913.  An increase in the rating for diabetes 
mellitus is addressed in the remand portion of this decision, 
and will not be addressed further here.  Instead, this 
decision will address whether the Veteran's vision impairment 
and eye disabilities, secondary to diabetes mellitus, have 
become compensably disabling in their own right, thereby 
warranting a separate evaluation.  

Such analysis is specifically required for complications of 
diabetes mellitus because Note 1 to DC 7913 instructs the 
rater to "Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation [for diabetes].  
Noncompensable complications are considered part of the 
diabetic process under DC 7913."  Thus to determine whether 
the Veteran's eye disabilities warrant an additional 
evaluation, separate and apart from that of diabetes 
mellitus, the Board must determine whether these disabilities 
are individually compensable.  

To this end, the Board notes that there is contradictory 
medical evidence within the claims file as to the true nature 
of the visual impairments present.  Two VA eye examinations 
diagnose hyperopia, also known as farsightedness, which is a 
refractive error of the eye that is not subject to service 
connection.  Dorland's Illustrated Medical Dictionary  904, 
(31st ed. 2007); see also 38 C.F.R. § 3.304(c) (2009).  In 
addition, a June 2008 VA eye examination diagnosed bilateral 
mild nonproliferative diabetic retinopathy and mild nuclear 
sclerotic cataracts.  However, an October 2008 VA eye 
examination, while continuing to diagnose cataracts and the 
refractive error, found that the Veteran had no evidence of 
background diabetic retinopathy.  

Also, pursuant to the Veteran's description that his visual 
acuity fluctuates depending on the time of day, the October 
2008 examiner opined that this fluctuating visual acuity is 
likely secondary to fluctuations in the Veteran's glycemia.  
VA examination, October 2008.  

Therefore, while the Board acknowledges that it is unclear as 
to whether the Veteran's service-connected vision impairment 
does or does not include a conclusive diagnosis of 
retinopathy, because the structure of the rating schedule 
requires that symptoms of retinopathy, cataracts, or other 
impairment of visual acuity each be rated on the basis of 
impairment of vision, the same diagnostic criteria are for 
application in this case regardless of whether there is 
cataracts and retinopathy, or cataracts alone.  38 C.F.R. 
§ 4.84a (2009); see also Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non-service-connected condition, all signs and symptoms must 
be attributed to the service-connected condition).  The Board 
now turns to a discussion of the applicable rating criteria 
pertinent to impairment of visual acuity.  

The Board notes that these criteria were amended effective 
December 10, 2008, but the amended criteria govern cases only 
when a claim is filed on or after the effective date of the 
amended regulation.  See 73 Fed. Reg. 66543 (November 10, 
2008).  Here, the claim for an increased rating was received 
in November 2007, thus the rating criteria effective December 
20, 2008, are not applicable in the instant case.

Prior to the December 2008 amendment, DC 6011 provides that 
damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, DC 6011 
(2009).  No such scarring atrophy, or retinal irregularities 
are identified upon examination in this case.  VA 
examinations, supra.  Thus, DC 6011 is inapplicable.  

DC 6028 for senile or other cataracts directs that 
preoperative cataracts be evaluated based on impairment of 
vision.  38 C.F.R. § 4.84a.  Impairment of visual acuity is 
rated under Table V and DCs 6061-6079.  Id.  Visual acuity is 
rated based on the best distant vision obtainable after 
correction by eyeglasses.  38 C.F.R. § 4.75 (2009).  

A noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40.  38 C.F.R. § 4.84a, DC 6079 & Table 
V.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 & 
Table V.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 & 
Table V.

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. 
§ 4.84a, DCs 6070, 6074, 6076-78 & Table V.  Still higher 
evaluations ranging from 40 percent to 100 percent disabling 
are available for more severe visual impairments.  38 C.F.R. 
§ 4.84a.

In this case, the Veteran underwent VA eye examinations in 
January and October 2008.  In January 2008, the best 
corrected distance acuity was 20/20 in the right eye and 
20/30 in the left eye.  In October 2008, distance vision 
corrected to 20/20 bilaterally.  These results appear to be 
generally consistent with other VA optometry notations of 
record.  See VA treatment, August & December 2007. 

Therefore, this Veteran's distant visual acuity is found to 
be no worse than 20/20 in the right eye and 20/30 in the left 
eye.  The controlling regulations state that the mildest 
visual impairment that warrants a compensable rating is where 
one eye has 20/40 vision and the other eye has 20/50 vision 
or worse.  38 C.F.R. § 4.84a (2009).  Accordingly, the 
Veteran is not entitled to a compensable rating under the 
diagnostic codes pertaining to impairment of visual acuity.  
Id.  The Board has also considered other diagnostic codes to 
determine whether a higher evaluation may be assigned under 
alternate criteria.  However, there is no evidence of visual 
field loss or impairment of muscle function or diplopia.  See 
38 C.F.R. § 4.84a, DCs 6080, 6090, 6092.  Moreover, as the 
Veteran clearly retains both eyes, the provisions of DC 6066, 
which provide a higher rating for the anatomical loss of the 
eye, is not for application.  38 C.F.R. § 4.84a.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the appellant, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

In all, the Veteran's eye disabilities secondary to diabetes 
mellitus do not result in a compensable evaluation for 
impairment of visual acuity.  Thus, in the absence of a 
compensable rating or ratings on the basis of eye impairment 
alone, there is no basis for an evaluation separate from that 
for diabetes mellitus at this time.  38 C.F.R. § 4.120, DC 
7913, Note 1 (2009). 


ORDER

A separate compensable rating for impairment of the eyes 
secondary to diabetes mellitus, to include diabetic 
retinopathy, bilateral cataracts and fluctuating visual 
acuity, is denied. 


REMAND

A review of the record reveals that evidentiary development 
is required before the issue of entitlement to an increased 
rating for diabetes mellitus is ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Specifically, 38 C.F.R. § 4.120, DC 7913, Note 1 instructs 
that any complication of diabetes that is compensable in its 
own right is to be afforded a separate evaluation.  In this 
case, the Veteran has described a number of symptoms that he 
attributes to his diabetes and potential complications 
thereof.  These include residuals of stroke, indigestion, 
diarrhea, dizziness, faintness, weakness, severe night 
sweats, pale skin, clumsy movements, confusion, extreme 
thirst, and itching all over the body.  See Notice of 
disagreement, March 2008.  It is unclear if any such 
symptomatology is attributable to a diagnosed complication of 
this Veteran's diabetes. 

Furthermore, upon most recent VA examination, the examiner 
confirmed Type 2 diabetes mellitus and diagnosed diabetic 
complications as follows:  retinopathy, cerebrovascular 
disease, neuropathy, nephropathy as evidenced by 
microalbumin, and erectile dysfunction.  VA examination, 
September 2008.  There is no evidence that a determination 
has been made regarding the severity of the complications of 
cerebrovascular disease and nephropathy, in particular.  As a 
result, there is insufficient medical evidence of record for 
the Board to make a determination as to whether these 
complications are separately compensable at this time.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

As such, the Board must request that an appropriate VA 
examination be conducted to determine the nature and severity 
of complications of the Veteran's service-connected diabetes, 
such that a determination can be made as to whether any such 
complications may be entitled to separate compensation, or 
should be considered as part of the evaluation for diabetes 
mellitus.  

Also, in determining the appropriate evaluation for diabetes 
mellitus (to include any noncompensable complications 
included within that rating), the next higher evaluation of 
40 percent is for application where the medical evidence 
shows that it is medically necessary for a veteran to avoid 
strenuous occupational and recreational activities, in 
addition to using insulin and following a restricted diet.  
See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

In the present case, a private medical provider states that 
the Veteran is restricted in his daily activities due to 
severe peripheral neuropathy, but as he is separately 
compensated for this disability it is no longer included as 
part of the diabetes mellitus rating.  Therefore, any 
restrictions necessary due to peripheral neuropathy cannot be 
used to support a higher evaluation for diabetes.  See 
38 C.F.R. § 4.120, DC 7913, Note 1.  However, if pursuant to 
the examination requested below, any other noncompensable 
complications are to be included within the rating for 
diabetes mellitus, the Board must know whether it is 
medically necessary for the Veteran to avoid strenuous 
occupational and recreational activities due to these 
conditions.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, or examinations, to 
determine the nature and severity of 
the Veteran's complications of 
diabetes, specifically to include the 
diagnosed cerebrovascular disease and 
nephropathy, as well as any disability 
manifested by the diffuse symptoms 
described by the Veteran in the March 
2008 Notice of Disagreement.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is specifically requested 
to:
(a)  State all currently diagnosed 
chronic complications of the Veteran's 
diabetes mellitus;
(b)  Where appropriate, complete 
additional examination worksheets for 
any chronic complications identified 
above (as directed by the current 
examination worksheet for diabetes 
mellitus);
(c)  Ensure that, if cerebrovascular 
disease and nephropathy continue to be 
diagnosed as secondary to diabetes 
mellitus, the current severity of these 
conditions is adequately described in 
the examination report;
(d)  Determine whether it is medically 
necessary for this Veteran to avoid 
strenuous occupational and recreational 
activities due to his diabetes 
mellitus, or due to any chronic 
complication of diabetes identified in 
(a) above.  If answered in the 
affirmative, please be specific as to 
which complication or complications 
requires the Veteran to avoid such 
activities. 

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


